Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received September 1, 2022, have been fully considered by the examiner.  The following is a complete response to the September 1, 2022 communication.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner maintains there is no express disclosure of an RFID tag with a FRAM storage device that is configured to detect that sterilization by gamma radiation is complete as now required by the claims.  Paragraph [0009] of the PG Publication (2019/0083170), which is the printed publication of the instant application, states that the RFID tag with the FRAM memory makes it possible to sterilize surgical instrument by means of gamma radiation such that following sterilization “the available information stored in the FRAM memory is still available and is not deleted, and the sterilized instrument can be reused”.  Paragraph [0010] continues to recite “This makes it possible to recognize the used instrument constantly” and paragraph [0024] states “the use of the FRAM memory 20 makes it possible to sterilize the surgical instrument 10 by means of gamma radiation, without data being deleted from the FRAM memory 20 during or respectively following the sterilization”.  Hence, the specification makes it abundantly clear that the FRAM memory is not affected or compromised by the gamma radiation.  However, there is no specific teaching that the device is configured to detect that sterilization by gamma radiation is complete as now required by the claims.  Rather, the specification merely seems to support the notion that the information stored in the FRAM is not compromised by the gamma radiation sterilization process.  The fact that the FRAM is not affected by the gamma radiation sterilization process appears to be an inherent feature that would apply to any FRAM device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Denen et al (5,400,267) in view of the teaching of Gazdzinski (2001/0051766).
Denen et al provides a surgical instrument (10) comprising a storage device (30) for recognizing or detecting the surgical instrument (col. 3, lines 15-35, for example).  Denen et al disclose storing various information including manufacturing/treatment  history (i.e. tracks time of use and operating history as in col. 2, lines 40-67).  The memory/storage device (30) may be located in the handle (Figure 1), or may be located within the attachment plug (Figure 2). Denen et al teach the storage device may be any of a number of memory devices (col. 5, lines 1-42, for example), but fail to expressly disclose the use of an RFID tag with a FRAM storage device.
Gazdzinski discloses another medical device that provides a memory for identifying the device.  In particular, Gazdzinski specifically teach that it is known to use RFID tags to identify a medical device (para. [0224]), and further teach that it is known to provide such an RFID tag with a FRAM memory to store information about the device (para. [0228]).  Gazdzinski also teach that various EPROM’s and RAM’s may also be used as the memory component (para. [0228]).  The examiner maintains that Denen et al teach that a wide variety of memory devices are contemplated, and Gazdzinski specifically teach of a known RFID tag having a FRAM memory for identifying a medical device.  
Regarding the detection that sterilization is complete, the examiner maintains there is no such disclosure in applicant’s specification.  As such, in the interest of compact prosecution, the FRAM storage device of Denen et al, as modified by the teaching of Gazdzinski, is deemed to be capable of maintaining its information after gamma radiation sterilization as this is a known property of FRAM devices.  As this is the only feature related to gamma radiation disclosed by applicant, it is deemed the only relevant association between the FRAM device and the use of gamma radiation sterilization.
To have provided the Denen et al device with a RFID tag having a FRAM storage device for identifying the surgical instrument and document treatment history would have been an obvious modification for one of ordinary skill in the art, particularly since Gazdzinski specifically teach that a RFID tag having a FRAM storage device is a known alternative to a RAM or EEPROM and is a means to store information about a medical device.
Regarding claim 2, Denen et al disclose the storage device in a shaft of the device (Figure 1).  Regarding claim 3, the attachment plug of Denen is part of the cable, and hence the memory is deemed to be in the cable.  Such an interpretation is consistent with applicant’s disclosure.  Regarding claims 8 and 9, the device may be a bipolar device for coagulating or ablating tissue (col. 7, line 65 to col. 8, line 3).  Regarding claims 10-12, Denen et al disclose the storage device in/on a housing of the surgical instrument (Figure 1). The housing may also be considered a shaft.  Regarding claims 13 and 14, the Denen et al cable is a power cable, and the storage device is mounted on the cable (Figure 2). 
Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
As noted above, the examiner maintains there is no express disclosure of a device that is configured to detect that sterilization by gamma radiation is complete.  Rather, the specification appears only to mention that gamma radiation sterilization will not affect the FRAM component keeping the information stored thereon intact.  The examiner maintains that this is an inherent, or at least well-known, property of a FRAM device as noted by applicant.  See, also, USPN 11,045,566; USPN 8,963,684; and USPN 8,653,940 which all teach that it is known that FRAM devices are not affected by gamma radiation sterilization.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 21, 2022